Citation Nr: 0840079	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 20 percent, 
as of July 1, 2004, for left foot pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Ms. CR


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. The veteran had a hearing before the Board 
in November 2007 and the transcript is of record.

This appeal stems from a claim where the veteran sought both 
a temporary total rating for an April 2004 left foot surgical 
procedure as well as an increased rating for his left foot 
thereafter.  The February 2005 rating decision granted a 
temporary total rating from April 22, 2004 to June 30, 2004 
for surgical treatment of the left foot requiring 
convalescence and assigned the veteran a 10 percent rating 
for his left foot disability, effective July 1, 2004.  The 
veteran appealed the rating and, during the pendency of this 
appeal, the RO granted an increased rating of 20 percent, 
effective July 1, 2004.   After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.

The case was brought before the Board in December 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

	



FINDING OF FACT

The veteran's left foot disability is manifested by flattened 
arch with weightbearing, some arch tenderness, a well-healed 
4 centimeter scar, a pronounced limp and a tiny plantar 
calcaneal spur.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's left foot pes planus are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276, 
7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letters 
sent to the veteran in September 2004 and February 2008.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).   The 2008 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a September 2004 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  A subsequent February 
2008 letter also indicated to the veteran specifically how 
disability ratings and effective dates are determined, as 
required by element (3).  The letter included examples of 
specific types of evidence that would substantiate his claim.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the December 2004 and July 2008 VA examinations 
performed in association with this claim.  The veteran 
provided statements within other VA outpatient treatment 
records in which he details the impact of his disability on 
his daily and occupational life.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life, as required under elements (1) 
and (4).  As the Board finds veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first, third and fourth elements of Vazquez-
Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a foot disability.  As will be 
discussed below, the disability is rated under Diagnostic 
Code 5276, which rates the disability based on objective 
evidence of the deformity and functional limitation of the 
foot.  The veteran was provided medical examinations to 
ascertain these objective findings, to include all necessary 
physical tests, and all pertinent questions with regard to 
functional limitations were asked during his December 2004 
and July 2008 examinations and thus he was given actual 
notice of what was necessary to demonstrate a worsened 
condition.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes the veteran did 
testify during his hearing that he receives regular massage 
therapy treatments.  The claim was previously remanded, in 
part, to retrieve these records.  Despite requests made to 
the veteran, the veteran never identified or signed a waiver 
allowing retrieval of these private treatment records.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
2004 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's left foot since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board also recognizes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's left foot disability was originally rated under 
Diagnostic Code (DC) 7819 for a left foot ganglion cyst.  DC 
7819 rates the disability either on disfigurement of the 
head, face or neck (DC 7800), scars (7801-7805) or impairment 
of function.  DC 7800 is clearly inapplicable and DCs 7801-
7805 do not provide for a rating greater than 20 percent 
unless the scar is greater than 72 square inches (465 square 
centimeters), which is not the case here.  

Ultimately, the RO awarded the veteran a rating of 20 percent 
disabling for his left foot condition under DC 5276, for pes 
planus.  A 20 percent rating is assigned for unilateral 
severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent rating is assigned for unilateral 
pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a. 

The only other foot rating codes that provide for a rating 
greater than 20 percent are DC 5278 (claw foot), DC 5283 
(malunion or non-union of tarsal or metatarsal bones) and DC 
5284 (other foot injuries).  As will be discussed more 
thoroughly below, DC 5278 and DC 5283 are inapplicable 
because there is no medical evidence that the veteran's left 
foot disability is manifested by claw foot and no x-rays have 
ever confirmed fractures or dislocations of the tarsal or 
metatarsal bones.  DC 5284, for other foot injuries, provides 
for a 20 percent rating for moderately severe foot injuries 
and a 30 percent rating for severe foot injuries.

In short, the veteran is entitled to an increased rating if 
the medical evidence indicates an overall severe left foot 
disability or a pronounced left flatfoot.  See 38 C.F.R. § 
4.71a, DCs 5276, 5284.  

The Board observes that the words "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Board notes the veteran is also service-connected for a 
left ankle disability, rated as 10 percent disabling, which 
is not on appeal here.  The two disabilities are separate and 
distinct and, therefore, left ankle symptomatology may not be 
considered here in determining the appropriate disability 
rating for his left foot.  See generally, Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The veteran injured his left ankle and left foot playing Army 
basketball.  In January 1999, the veteran was afforded a VA 
examination where the examiner found slight loss of his 
instep of the left foot and ankle but found no evidence of a 
fracture or dislocation on x-ray.  Rather, x-rays at the time 
only revealed a calcaneal spur. 

Thereafter, the veteran sought treatment periodically for 
left foot pain.  A January 2004 x-ray indicated periarticular 
degenerative changes at the first metatarsal base (saddle-
bone deformity).  Steroid injections were attempted to 
relieve the veteran's pain, but after proving unsuccessful, 
the veteran ultimately underwent a surgical procedure in 
April 2004 to remove a mass on his left foot.   After the 
surgery, the veteran complained of loss of arch and movement, 
but did indicate his left pain diminished.  June 2004 VA 
outpatient treatment records indicate the veteran was 
prescribed orthopedic shoe inserts to assist with the 
flattened arch.

The veteran was afforded a VA examination in December 2004 
where x-rays indicated a persistent left plantar calcaneal 
spur.  The veteran complained of pain and indicated his shoe 
inserts do not help.  The veteran was diagnosed with left 
foot pes planus with no appreciable functional loss, mild 
limp, normal range of motion of all toes, and a 4 centimeter 
healing scar.  The examiner noted the veteran's complaints of 
tenderness on the dorsum of the left foot, and indicated the 
veteran's calcaneal spur is likely responsible for half of 
the veteran's left foot pain.  

During the veteran's hearing before the Board in December 
2007, the veteran testified that he did not get regular VA 
treatment because of the long proximity from his house, but 
did receive regular massage therapy treatment.  His massage 
therapist, who attended the hearing, testified that the 
veteran has "very pronounced" symptoms associated with his 
left foot disability, to include severe limping, muscle 
spasms, tenderness and deformity.  The massage therapist in 
rendering her opinion, however, seemed to be lumping together 
the veteran's symptomatology of his left foot and left ankle.

The Board previously remanded this claim, in part, to obtain 
the veteran's massage therapy treatment records.  No such 
records were provided.  It is unclear by the therapist 
testimony, which symptoms are attributable to the veteran's 
left ankle alone.  Her testimony that the veteran's symptoms 
are "very pronounced" is also inconsistent with the other 
medical evidence indicating mild to moderate symptoms.  

Most recently, the veteran was afforded an additional VA 
examination in July 2008.  The examiner diagnosed the veteran 
with "tiny plantar calcaneal spur" with no acute fractures 
or dislocations.  The examiner indicated the veteran wears a 
brace on his left foot along with an orthopedic shoe insert, 
although he had no abnormal wear pattern on the sole of the 
shoes.  The veteran's scar was described as a 4 centimeter 
long, hypopigmented, nontender, linear, well-healed surgical 
scar.  The veteran's left ankle disability was described to 
include manifestations of varicose veins on the left foot, 
abnormal weightbearing stress on the right foot, hallux 
valgus deformity of the left great toe, but no pain with 
manipulation, no palpable deformity or visual pes planus at 
rest.  The examiner noted a flattened arch, however, with 
weightbearing and tenderness along the arch.  The examiner 
also noted a pronounced left lower extremity limp.  

From this medical evidence, the Board concludes that the 
veteran is not entitled to a rating greater than 20 percent.  
The veteran's condition is primarily manifested by flattened 
arch with weightbearing, subjective complaints of tenderness 
and a persistent calcaneal spur.  The veteran's massage 
therapist testified that the veteran's left foot is painful 
on manipulation, causes a pronounced limp and extreme 
tenderness with muscle spasm.  In contrast, the July 2008 
examiner found no pain on manipulation and although observed 
a pronounced limp found no unusual shoe wear pattern to 
indicate a marked inward displacement.  The examiner 
indicated a halux valgus deformity of the left great toe as 
well as a tiny calcaneal spur, but found no evidence of 
weakness, clawfoot or fractures or dislocations.  Indeed the 
veteran exhibited full range of motion of all toes.  Even in 
light of the massage therapist's testimony, the veteran's 
left foot disability paints a picture more nearly 
approximating a disability rating of 20 percent, but no more. 

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  The July 2008 examiner 
indicated the veteran had full range of motion of his toes 
and only indicated mild occupational impairment after 
standing for prolonged periods.  The veteran denied any 
significant functional impairment.  Rather he indicated, 
after prolonged walking or standing, his foot would swell and 
he needed to sit and rest.  This slight limitation, however, 
only mildly affects his job, which is an office 
administration-type occupation.  He uses arch supports and 
does not need a cane or other mechanical aid for ambulation.  
He has indicated that his left foot disability has not 
resulted in a need to take time off of work.  The veteran's 
functional loss simply does not warrant a rating greater than 
20 percent.  

Accordingly, even resolving any reasonable doubt in the 
veteran's favor, the Board finds that the veteran does not 
meet the requirements for a rating greater than 20 percent 
for a left foot disability.  The veteran's left foot 
disability is manifested by consistent symptoms throughout 
the appellate time period and, therefore, "staged" ratings 
are also not warranted.  Cf. Hart, No. 05-2424.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the veteran's left foot 
disability.


ORDER

Entitlement to an increased rating greater than 20 percent, 
as of July 1, 2004, for left foot pes planus is denied


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


